Case 2:19-cv-00974-JS-GRB Document 14-6 Filed 07/05/19 Page 1 of 3 PageID #: 160




                               EXHIBIT F
Case 2:19-cv-00974-JS-GRB Document 14-6 Filed 07/05/19 Page 2 of 3 PageID #: 161




 Weight in grams (g) of drained tomato fruit
 and juice from two manufacturers

                             Coluccio

   Sample       g Drained    g Juice    Total     % Drained
                  Tomatoes              Weight    from Total
            1          935       744       1679          55.7
            2         1022       601       1623          63.0
            3         1100       538       1638          67.2
            4         1090       554       1644          66.3
 Average              1037       609       1646          63.0




                             Cento
   Sample
            1          759       760       1519          50.0
            2          817       716       1533          53.3
            3          973       744       1717          56.7
            4          756       807       1563          48.4
 Average               826       757       1583          52.1




 Sample: Each sample consisted of two (2) cans.
            The content of the cans was emptied onto a strainer. The whole tomato
            fruit were removed
            and weighed. Next, the strained juice was weighed.

            % of whole tomatoes (from two cans) was calculated from Total Weight
            (grams whole fruit plus grams juice).
Case 2:19-cv-00974-JS-GRB Document 14-6 Filed 07/05/19 Page 3 of 3 PageID #: 162




 The results show some variation within each manufacturer.

 However, it is clear that Coluccio complies with the specifications (60% or more in
 weight of drained tomato fruit from the total weight). Cento, with an average of
 52.1 does not comply.

 The reason for Cento’s lesser weight of fruit is apparently the disintegration of the
 canned fruit tissue which migrated to the juice.

 This conclusion is supported by measuring the viscosity of the juice from the two
 manufacturers:
 The total juice from 8 cans was combined. Next, 25 mL of juice were allowed to
 drain from a pipette and the escape time measured. This measurement repeated
 4 times. The results show the following:

 Time of escape from 25 mL pipette (seconds)

 Coluccio            4 seconds

 Cento              15 seconds
